Exhibit 10.1 INVESTORS AGREEMENT This INVESTORS AGREEMENT is made and entered into as of March 11, 2016 (the “ Agreement ”) by and among LRAD Corporation, a Delaware corporation (the “ Company ”), and each of the other parties listed on the signature page hereto (each, an “ Investor ” and collectively, the “ Investors ”). The Company and the Investors are referred to herein as the “ Parties .” WHEREAS, the Investors beneficially own the number of shares of the Company’s common stock, par value $0.00001 per share (the “ Common Stock ”) listed on Exhibit A hereto; WHEREAS, on January 14, 2016, Iroquois Master Fund, Ltd. (“ Iroquois ”), on behalf of the Investors, delivered a letter to the Company expressing an intention to nominate director candidates (the “ Nomination Letter ”) for election to the Company’s Board of Directors (the “ Board ”) at the Company’s 2016 annual meeting of stockholders (including any adjournment thereof, the “ 6 Annual Meeting ”); and WHEREAS, the Company and the Investors have reached an agreement with respect to certain matters related to the 2016 Annual Meeting, including the Nomination Letter, and certain other matters, as provided in this Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as follows: Section 1. Board of Directors Matters . (a) The Investors and the Company hereby acknowledge and agree that: (i) Immediately after execution of this Agreement, the Board will cause the size of the Board to be increased from five to seven directors and will appoint Scott L. Anchin and Daniel H. McCollum (the “ Investor Directors ”) to fill such newly created vacancies. (ii) The Nominating and Corporate Governance Committee (or a duly constituted subcommittee thereof) (the “ Nominating Committee ”) of the Board will recommend for nomination and the Board will nominate the Investor Directors and General John G. Coburn, Thomas R. Brown, Laura M. Clague and RichardH.Osgood III (collectively, the “ Continuing Directors ” and, together with the Investor Directors, the “ 2016 Nominees ”) for election at the 2016 Annual Meeting and will recommend a vote for the 2016 Nominees and solicit proxies from the Company’s stockholders for the election of the 2016 Nominees at the 2016 Annual Meeting. The Company agrees that it shall hold the 2016 Annual Meeting no later than July 31, 2016. (iii) As a condition to the Investor Directors’ appointment to the Board and nomination as a director of the Company at the 2016 Annual Meeting, the Investors agree to provide to the Company information required to be or customarily disclosed for directors, candidates for directors and their affiliates and representatives in a proxy statement or other filings under applicable law or stock exchange rules or listing standards, information in connection with assessing eligibility, independence and other criteria applicable to directors or satisfying compliance and legal obligations, and such other information as reasonably requested by the Company from time to time with respect to the Investors and the Investor Directors, in form and substance substantially similar to the questionnaires that have been provided to the Company’s current directors. (iv) Immediately following the execution of this Agreement, the Board and all applicable committees of the Board shall take all necessary actions to appoint at least one of the Investor Directors as a member of each committee of the Board. The Company further agrees that at least one of the Investor Directors will be appointed to any new committee of the Board that may be established during the Standstill Period (as defined below) provided that at least one Investor Director is serving on the Board at such time and is qualified to serve on any such newly established committee of the Board. (v) To the extent an Investor Director resigns for any reason other than pursuant to Section4 or is otherwise unable to serve as a director or is removed as a director by the stockholders of the Company, in each case, during the Standstill Period, the Investors shall be entitled to designate, for consideration by the Nominating Committee as a replacement for such Investor Director, an individual who (A)qualifies as “independent” under the Nasdaq corporate governance standards, (B)has relevant business and financial experience, and (C)is qualified to serve as a director under the Delaware General Corporation Law (the “
